Beck, P. J.
(After stating the foregoing facts.) We are of the opinion that the court erred in overruling the plea to the jurisdiction in this case. Four of the aldermen of the town of Arlington were residents of Calhoun county; the mayor and one alderman had their residence in Early county. We recite these facts because they are given a place in the statement of facts agreed upon by counsel for both parties; but our ruling is not based upon the recited facts as to the residence of the officials referred to. In our opinion the controlling fact is the location of the council chambers, the office of the town clerk, the depository of the municipal records, the police court, and the voting for all municipal elections. These are all in Calhoun county, and have been since the creation of the municipality more than thirty-five years ago. All meetings and sessions of the governing authorities of the municipality are held in Calhoun county. All official acts of the mayor and council as such are done there. The trials of offenses done in and against the municipality are held in said county. There the municipal sales are had. Our attention has not been called to any statute fixing the residence of a municipality where it is located partly in one county and partly in another, nor have we found such a statute; and we have reached the conclusion, after giving the question mature thought, that the determination of the residence of the municipality in such eases should be reached by analogizing the situation to that arising when the question is the determination of the venue of suits against other corporations. It is true that the venue in the case of other corporations is fixed by statute. In the case of Maisch v. New York, 193 N. Y. 460 (86 N. E. 458), it was said: *135“A corporation necessarily resides, so far as a corporation can have a place of residence, within the territory of the sovereignty which created it. St. Louis v. Ferry Co., 11 Wall. 423, 429, 20 L. ed. 192. In this State the legislature creates municipal corporations, and confers upon them such powers and attributes as it sees fit. We think it has conferred upon every city in the State the attribute of residence in that county in which its principal place of business is located, so far as residence controls the jurisdiction of county courts. While we do not usually speak of a city as carrying on business, any more than a charitable corporation, still it does carry on the important business of government, and its principal place of business within the meaning of the statute under consideration is that place where its chief governmental functions are exercised. It was held of a city in Ohio, located in two counties, that its 'principal office or place of business’ was in the county 'where its principal seat of municipal government is located.’ City of Fostoria v. Fox, 60 Ohio St. 340, 54 N. E. 370.” It appears from the laws of New York that the City of New York is a domestic corporation; and the conclusion reached in the cáse just cited is based upon the fact that, the City of New York being a domestic corporation, the law fixing the venue of suits against domestic corporations is controlling. Subsequently the law fixing the venue of suits against domestic corporations was changed in part, and that change is referred to subsequently in the case Eldred v. New York, 159 App. Div. 301 (144 N. Y. Supp. 402). See notes to the case of Piercy v. Johnson City, L. R. A. 1915F, 1029; also Marshall v. Kansas City, L. R. A. 1915F, 1025, note. We think the case at bar can be differentiated from that of Lofton v. Collins, 117 Ga. 434 (43 S. E. 708, 61 L. R. A. 150) which counsel for defendants in error insists is controlling here. That was a case in equity brought agáinst the mayor and aldermen and against the dispensary commissioners and manager as joint defendants. At the time of the commencement of the suit one of the aldermen and one of the dispensary commissioners resided in Early county; before the hearing these two defendants resigned; and the court held that the superior court of Early county did not lose jurisdiction by reason of the resignation of the resident defendants. Clearly in that case the court had jurisdiction because of the residence of one of the commissioners. See Railroad Commission v. Palmer Hardware *136Co., 124 Ga. 633 (53 S. E. 193). The question of jurisdiction in the Lofton case, supra, did not depend upon the question of the residence of the municipality. The court did say in the course of its opinion, arguendo: “As far as appears, the corporation is 'suable in either county, as it has at. the same time residence in both counties.” But in the direct rulings made which control the case, as shown by the syllabi, no reference is made to the residence of the corporation. The ruling upon the subject of. jurisdiction which appears in the first headnote holds that where the court had jurisdiction on the ground of having obtained jurisdiction properly at the time of the commencement of the suit, the court could not be divested of jurisdiction by the resignation of one of the resident defendants.
What we have said above is controlling in the case; and it was error, for the court to overrule the plea to the jurisdiction.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.